------------------------------------------------------------------ internal_revenue_service number release date index number 468a ----------------------------- -------------------------------------------------- -------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no telephone number --------------------- refer reply to cc psi b06 plr-143593-06 date april -------------------------------------------------------------------------------- ---------------------------------------- legend seller ------------------------------------------------------------ buyer ---------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- seller's parent buyer's subsidiary intermediate buyer's parent state a state commission plant location state b dear --------------------- ---------------------------------- ------------------------------------------- ---------------------------------------------- --------------------------- ------------ ------------------------------------------------- ---------------------------------- ---------------------- ------------ ----- ------- ------- ------------------ ------------------ ------------------ a b c d e f seller owns an a percent interest in the plant which is located in location and this letter responds to your date modifications to your letter dated seller and buyer in a jointly-filed ruling_request have represented the following plr-143593-06 date requesting a private_letter_ruling concerning the tax consequences of the sale by seller to buyer of a nuclear power plant and associated assets including the liability to decommission the plant specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to seller's qualified nuclear decommissioning fund facts and information relating to the ruling_request seller's parent is a publicly traded state a corporation that is the common parent company of the affiliated_group of companies that includes seller a state a corporation that operates as a public_utility and is wholly owned by seller's parent seller's parent files its federal_income_tax return on a calendar-year basis and uses the accrual_method of accounting as a public_utility seller is regulated by the state commission and the federal energy regulatory commission as the owner of the plant seller is also regulated by the nuclear regulatory commission nrc consists of a fully licensed and operational nuclear reactor and associated electric generation equipment seller’s license to operate the plant previously expired in b however the nrc recently agreed to extend the operating license until c seller has established with respect to the decommissioning of plant a nuclear decommissioning trust fund seller’s qualified decommissioning fund that satisfies the requirements to be treated as a nuclear decommissioning reserve fund within the meaning of sec_468a and sec_1_468a-5 in addition seller maintains two additional nuclear decommissioning trust funds one to satisfy state commission requirements the seller's state commission nonqualified decommissioning fund and another to satisfy the requirements of the federal energy regulatory commission neither of which meet the requirements of sec_468a and sec_1_468a-5 limited_liability_company and is wholly-owned by buyer buyer in turn is an indirect wholly-owned subsidiary of intermediate a state b corporation which is a wholly-owned subsidiary of buyer's parent the common parent company of the affiliated_group of companies that includes buyer's subsidiary buyer and intermediate buyer has elected to be treated as a corporation for u s federal_income_tax purposes purchase the plant seller and buyer's subsidiary collectively the parties entered into an asset sale agreement dated d the asa to effectuate the transfer of the plant and certain other related assets the terms of the asa were negotiated between the buyer is a state b limited_liability_company buyer's subsidiary is also a state b pursuant to a competitive auction process in which multiple parties placed bids to buyer will assume all of seller’s liabilities and obligations for decommissioning under the asa the following are to take place on the closing date the closing plr-143593-06 parties on an arm’s length basis with each party represented by its own independent advisors buyer through buyer's subsidiary will operate the plant under the jurisdiction of i the federal energy regulatory commission as to terms and conditions of wholesale power sales and ii the nrc as to the requirements associated with the ownership and operation including decommissioning of the plant date buyer will pay to seller the sum of e as adjusted pursuant to the asa in exchange for the assets that comprise the plant including all of the nuclear fuel equipment spare parts fixtures inventory and other_property necessary for the operation and maintenance of the plant the plant buyer has agreed to provide and maintain sufficient financial guarantees whether in the form of a corporate guaranty or other arrangements satisfactory to the nrc to meet the license obligations set forth by the nrc with respect to the plant including buyer’s obligation to decommission the plant at the end of its useful_life as a result after the closing seller will not have any further liability with respect to the decommissioning of the plant nonqualified decommissioning fund the necessary amounts to cause such fund to hold assets with a fair_market_value equal to f as adjusted pursuant to the asa the decommissioning target the decommissioning target is the negotiated present_value amount that seller and buyer have agreed is necessary to fund the future decommissioning costs of the plant seller's state commission nonqualified decommissioning fund will transfer to buyer or to a_trust fund established and maintained by buyer assets in an amount equal to the decommissioning target remaining assets held in such fund transferred by seller's qualified decommissioning fund to a_trust fund established by the buyer that is intended to be a qualified nuclear decommissioning fund that meets the requirements of sec_1_468a-5 seller shall transfer or cause to be transferred to seller's state commission seller’s qualified decommissioning fund shall distribute to seller all of the none of the assets held by seller's qualified decommissioning fund will be the sale of the assets and the simultaneous assumption by buyer of the sec_468a of the code provides that a taxpayer may elect to deduct plr-143593-06 liabilities and obligations set forth in the asa will be reported as an asset purchase transaction for federal_income_tax purposes subsequent to the sale seller will no longer be engaged in the trade_or_business of owning a nuclear power facility requested ruling the service pursuant to the exercise of its discretion as provided in sec_1_468a-5 will disqualify the seller’s qualified decommissioning fund in its entirety as of the closing date but prior to any transfer or distribution of assets by seller's qualified decommissioning fund that occur on the closing date and consequently the entire amount of assets held by the seller’s qualified decommissioning fund will be deemed to be distributed to seller on the closing date with the resulting tax consequences described in sec_1_468a-5 payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 and a nonqualified nuclear decommissioning fund is a fund that does not satisfy those requirements nuclear decommissioning fund it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law must be established exclusively for the purpose of funding the cost associated with decommissioning one or more nuclear facilities maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1_468a-5 provides that a qualified nuclear decommissioning fund is not permitted to accept any contributions in cash or property other than cash payments with respect to which a deduction is allowed under sec_468a and sec_1 468a- a decommissioning fund are to be used exclusively a to satisfy in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear plant to which the fund relates b to pay administrative and other incidental costs of the trust fund sec_1_468a-5 provides that a qualified nuclear decommissioning fund sec_1_468a-5 provides that an electing taxpayer can establish and sec_1_468a-5 sets out the qualification requirements for a qualified sec_1_468a-5 provides that the assets of a qualified nuclear sec_1_468a-5 provides that if at any time during the taxable_year a plr-143593-06 and c to the extent not currently required for the purposes described in a and b above to make investments qualified nuclear decommissioning fund does not satisfy a requirement of sec_1_468a-5 the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements sec_1_468a-5 provides that if all or any portion of a qualified nuclear decommissioning fund is disqualified under sec_1_468a-5 the portion of the qualified nuclear decommissioning fund that is disqualified is treated as distributed to the electing taxpayer on the date of the disqualification such a distribution shall be treated for purposes of sec_1001 as a disposition of property held by the qualified nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the qualified nuclear decommissioning fund that was disqualified under sec_1_468a-5 responsibility for the decommissioning of the plant or be engaged in the trade_or_business of owning a nuclear power facility consequently seller's previously qualified decommissioning fund will no longer satisfy the requirements of sec_1 468a- a 468a-5 a and 468a-5 a accordingly pursuant to the authority granted under sec_1_468a-5 the service will exercise its discretion to disqualify the seller’s qualified decommissioning fund in its entirety as of the closing date or upon any transfer of assets by the seller’s qualified decommissioning fund to the seller or the seller's state commission nonqualified decommissioning fund in accordance with sec_1_468a-5 all assets held in seller's qualified decommissioning fund will be deemed to be distributed to seller on the closing date the deemed_distribution of assets will be treated as a disposition under sec_1001 for seller's qualified decommissioning fund and seller shall include in gross_income for the tax_year that includes such distribution the amount of assets deemed distributed net of taxes paid_by seller's qualified decommissioning fund upon such deemed_distribution representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the on the closing date seller will no longer own the plant bear any liability or the rulings contained in this letter are based upon information and plr-143593-06 material submitted in support of the request for rulings it is subject_to verification on examination except as specifically determined above no opinion is expressed or implied effective date amendments were made to sec_468a by the energy tax concerning the federal_income_tax consequences of the transaction described above more specifically no opinion is expressed or implied as to whether the actions of the seller constitute self-dealing under sec_4951 of the code this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent incentives act of publaw_109_58 119_stat_594 regulations based on these amendments are being developed but have not yet been proposed this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in section dollar_figure of revproc_2006_1 2006_1_irb_49 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances copies of this ruling to both buyer and seller or their authorized representatives we are also sending a copy of this letter_ruling to the industry director natural_resources lm nr in accordance with powers of attorney on file with this office we are sending sincerely peter c friedman senior technician reviewer branch passthroughs special industries
